DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The current Office action is in response to Applicant’s Request for Continued Examination filed on August 18, 2021. 
Claims 1-3, 6, and 18-21 have been amended. 
Claims 1-21 are currently pending. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15, and 19-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see Pg. 11-12, filed July 27, 2021, with respect to claims 16-18 have been fully considered and are persuasive.  The 102 rejection of the claims has been withdrawn. Regarding claim 16, Applicant argues that Treadwell fails to disclose fiber optical plate between the photosensor array and the second scintillating screen. Treadwell fails to disclose “a fiber optic plate between the photosensor array and the second scintillating screen” and “where a surface of the first scintillating screen faces the photosensor array and a surface of the second scintillating screen faces the fiber optic plate”. 
Claim Objections
Claims 1-15 and 21 are objected to because of the following informalities:
Regarding claim 1, “one of the at least one metal layers” should be changed to “one of the at least one metal layer” in order to correct a minor grammatical informality. Claims 2-15 are objected to by virtue of their dependency. 
Regarding claim 21, “directly in contact the first radiation converter” and “directly in contact the second radiation converter” should be changed to “directly in contact with the first radiation converter” and “directly in contact with the second radiation converter” in order to correct a grammatical informality.
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Treadwell (U.S. 2008/0245968; notated as Treadwell ‘968) in view of Treadwell (U.S. 2011/0303849; notated as Treadwell ‘849).
Regarding claim 1:
Treadwell ‘968 discloses a structure comprising:
 a first scintillating screen (Fig. 7, 274) that converts an absorbed portion of incident radiation directed at the structure into light photons ([0042]-[0043], absorbed radiation is converted to photo-generated charges);

a second scintillating screen (Fig. 7, 272), the photosensor array (Fig. 7, 276) being between (Fig.7, array 276 is between screens 274 and 272) the first scintillating screen (Fig. 7, 274) and the second scintillating screen (Fig. 7, 272), the second scintillating screen (Fig. 7, 272) converts an absorbed portion of the incident radiation ([0043], radiation) transmitted through the first scintillating screen (Fig. 7, 274) and the photosensor array (Fig. 7, 276) into light photons ([0042]-[0043], absorbed radiation is converted to photo-generated charges), where a surface of the first scintillating screen faces the photosensor array (Fig. 7, a surface of screen 274 faces array 276) and a surface of the second scintillating screen faces the photosensor array (Fig. 7, a surface of screen 272 faces array 276), 
wherein the photosensor array (Fig. 7, 276) is operable to capture at least a portion of the light photons from the first scintillating screen and the second scintillating screen ([0043], imaging array absorbs light from the screens) and convert the captured light photons into electrical signals ([0059], imaging array converts charges in to digitized signals)
 wherein the photosensor array (Fig. 7, 276) directly contacts the first scintillating screen (Fig. 7, array 276 contacts screen 274) or is directly attached to the first scintillating screen using an optical adhesive. 
However, Treadwell ‘968 fails to disclose wherein one of the at least one metal layers directly contacts the second scintillating screen or is directly attached to the second scintillating screen using an optical adhesive.  

It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the detector of Treadwell ‘968 with the metal layer taught by Treadwell ‘849 in order to increase image quality by improving spatial resolution and signal-to-noise ratio (Treadwell; [0071]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 2:
The combination of Treadwell ‘968 and Treadwell ‘849 discloses the structure of claim 1, wherein the photosensor array (Treadwell’ 968; Fig. 7, 276) comprises a plurality of bidirectionally photosensitive storage elements (Treadwell’ 968; [0047], photo-sensing elements; Fig. 14, 482) for capturing the at least a portion of the light photons from the first scintillating screen and the second scintillating screen (Treadwell’ 968; [0047], photo-sensing elements sensitive to light from both screens), switching elements (Treadwell’ 968; Fig. 14, switch 500) where one switching element of the plurality of switching elements corresponds to one of the plurality of photosensitive storage elements (Treadwell’ 968; [0059], each pixel has a switch), respectively,
wherein the at least on metal layer comprises a transparent metal bias layer (Treadwell’ 968; [0051]-[0053], transparent metal layers creating bias lines) and a transparent 2D patterned metal layer (Treadwell’ 968; [0052], patterned metal layer), where the transparent 2D patterned metal layer directly contacts or is directly attached to the second scintillating screen (Treadwell’ 968; [0052], patterned metal layer facing screen).
Regarding claim 3:
The combination of Treadwell ‘968 and Treadwell ‘849 discloses the structure of claim 2, the transparent 2D patterned metal layer (Treadwell’ 968; [0052], patterned metal layer) comprises an optical filter configured to attenuate light output from the second scintillating screen (Treadwell’ 968; [0049]-[0053], metal layer sensitive to light) to balance gain from the second scintillating screen with the first scintillating screen.
Regarding claim 4:
The combination of Treadwell ‘968 and Treadwell ‘849 discloses the structure of claim 3, wherein the optical filter comprising a layer of absorbing material (Treadwell’ 968; [0049], masking layer is absorptive).
Regarding claim 5:
The combination of Treadwell ‘968 and Treadwell ‘849 discloses the structure of claim 3, wherein the optical filter has an optical density between 0.0 (Treadwell’ 968; [0052], transparent metal layer which leads to no attenuation) and 0.3.
Regarding claim 6:
The combination of Treadwell ‘968 and Treadwell ‘849 discloses the structure of claim 2, wherein the transparent metal layer (Treadwell’ 968; [0052], transparent metal layer) comprises an optical filter (Treadwell’ 968; [0052], transparent metal layer) configured to attenuate light output from the first scintillating screen (Treadwell’ 968; [0049]-[0053], metal layer sensitive to light) to balance gain from the first scintillating screen with the second scintillating screen.
Regarding claim 7:
The combination of Treadwell ‘968 and Treadwell ‘849 discloses the structure of claim 1, wherein the first scintillating screen (Treadwell’ 968; Fig. 7, 274) comprises a scintillating 
Regarding claim 9:
The combination of Treadwell ‘968 and Treadwell ‘849 discloses the structure of claim 7, wherein a ratio of the first thickness (Treadwell’ 968; [0061], two screen thickness) to a combination of the first thickness and the second thickness (Treadwell’ 968; [0061], two screen thickness) is based on a target spatial resolution performance (Treadwell’ 968; [0046] and [0061], thickness optimized for spatial resolution or MTF).
Regarding claim 10:
The combination of Treadwell ‘968 and Treadwell ‘849 discloses the structure of claim 9, but fails to explicitly disclose wherein the ratio is between about .2 and about .4.
It would have been obvious to one of an ordinary skill in the art before the effective filing date to optimize the thickness of the scintillating screens of Treadwell ’968 and Treadwell ‘849 depending on the targeted spatial resolution. One would have been motivated to make such optimization in order to improve image quality and detector efficiency. Therefore, it would have been obvious to make such optimization in order to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 11:
The combination of Treadwell ‘968 and Treadwell ‘849 discloses the structure of claim 7, wherein a ratio of the first thickness (Treadwell’ 968; [0061], two screen thickness) to a combination of the first thickness and the second thickness (Treadwell’ 968; [0061], two screen 
Regarding claim 12:
The combination of Treadwell ‘968 and Treadwell ‘849 discloses the structure of claim 11, but fails to explicitly disclose wherein the ratio is between about .25 and about .45.
It would have been obvious to one of an ordinary skill in the art before the effective filing date to optimize the thickness of the scintillating screens of Treadwell ’968 and Treadwell ‘849  depending on the targeted detective quantum efficiency. One would have been motivated to make such optimization in order to improve image quality and detector efficiency. Therefore, it would have been obvious to make such optimization in order to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 13:
The combination of Treadwell ‘968 and Treadwell ‘849 discloses the structure of claim 1, wherein the second scintillating screen (Treadwell’ 968; Fig. 7, 272) further comprises a backing (Treadwell’ 968; Fig. 7, 280), the backing (Treadwell’ 968; Fig. 7, 280) contacting a surface of the scintillating screen (Treadwell’ 968; Fig. 7, backing 280 is on a surface of screen) opposite of a surface facing the photosensor array (Treadwell’ 968; Fig. 7, backing 280 opposite of array).
Regarding claim 14:
The combination of Treadwell ‘968 and Treadwell ‘849 discloses the structure of claim 13, wherein the first scintillating screen (Treadwell’ 968; Fig. 7, 274) further comprises a backing (Treadwell’ 968; Fig. 7, 284), the backing (Treadwell’ 968; Fig. 7, 284) of the first scintillating screen facing an incoming x-ray beam energy (Treadwell’ 968; Fig. 5, 194 and 198).
Regarding claim 15:
.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Treadwell (U.S. 2008/0245968; notated as Treadwell ‘968) in view of Treadwell (U.S. 2011/0303849; notated as Treadwell ‘849) as applied to claim 1 above, and further in view of Steinhauser (U.S. 2019/0353802).
Regarding claim 8:
The combination of Treadwell ‘968 and Treadwell ‘849 discloses the structure of claim 7, a first thickness and a second thickness (Treadwell’ 968; [0061], two screen thickness).
0061], two screen thickness).
However, The combination of Treadwell ‘968 and Treadwell ‘849 fails to disclose wherein a ratio of the first thickness to a combination of the first thickness and the second thickness is based on an incoming x-ray beam energy.
Steinhauser teaches wherein a ratio of the first thickness to a combination of the first thickness and the second thickness is based on an incoming x-ray beam energy ([0072], thickness of the two screens depends on X-ray energy).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the structure of Treadwell ‘968 and Treadwell ‘849 with the screen thickness taught by Steinhauser in order to improve detection efficiency for higher quality images .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Treadwell (U.S. 2008/0245968) in view of Kobayashi (U.S. 2019/0056515).
Regarding claim 19:
Treadwell discloses an imaging system comprising:
 a processor (Fig. 14, 480) configured to be in communication with a structure comprising: 
a first scintillating screen (Fig. 7, 274) that converts an absorbed portion of incident radiation directed at the structure into light photons ([0042]-[0043], absorbed radiation is converted to photo-generated charges);
 a photosensor array (Fig. 7, 276) comprising a first metal layer ([0051]-[0053], metal layers) and a second metal layer ([0051]-[0053], metal layers); and 
a second scintillating screen (Fig. 7, 272), the photosensor array (Fig. 7, 276) being between (Fig.7, array 276 is between screens 274 and 272) the first scintillating screen (Fig. 7, 274) and the second scintillating screen (Fig. 7, 272), the second scintillating screen (Fig. 7, 272) converts an absorbed portion of the incident radiation ([0043], radiation) transmitted through the first scintillating screen (Fig. 7, 274) and the photosensor array (Fig. 7, 276) into light photons ([0042]-[0043], absorbed radiation is converted to photo-generated charges), where a surface of the first scintillating screen faces the photosensor array (Fig. 7, a surface of screen 274 faces array 276) and a surface of the second scintillating screen faces the photosensor array (Fig. 7, a surface of screen 272 faces array 276), 

the processor (Fig. 14, 480) is configured to: 
receive the electrical signals from the structure ([0059], circuit receives signals from detector); and 
produce the image having a plurality of pixels using the electrical signals ([0059], image planes obtained from light sensitive elements combined to produce an image).
However, Treadwell fails to disclose wherein the first metal layer directly contacts the first scintillating screen or is directly attached to the first scintillating screen using an optical adhesive; and wherein the second metal layer directly contacts the second scintillating screen or is directly attached to the second scintillating screen using an optical adhesive.
Kobayashi teaches wherein the first metal layer (Fig. 2, 22a) directly contacts the first scintillating screen (Fig. 2, 26a) or is directly attached to the first scintillating screen using an optical adhesive; and 
wherein the second metal layer (Fig. 2, 22b) directly contacts the second scintillating screen (Fig. 2, 26b) or is directly attached to the second scintillating screen using an optical adhesive.
It would have been obvious to one of an ordinary skill in the art before the effective filing date to substitute the metal arrangements of Treadwell with the arrangement taught by Kobayashi in order to improve the accuracy of detecting radiation for higher quality images .
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Treadwell (U.S. 2008/0245968; notated as Treadwell ‘968) in view of Kobayashi (U.S. 2019/0056515) and Treadwell (U.S. 2011/0303849; notated as Treadwell ‘849).
Regarding claim 21:
Treadwell ‘968 discloses a radiation detector comprising: 
a first radiation converter (Fig. 7, 272); 
a second radiation converter (Fig. 7, 274); and 
a photosensor array (Fig. 7, 276) between the first radiation converter (fig. 7, 272) and the second radiation converter (Fig. 7, 274), the photosensor array comprising a first metal layer ([0051]-[0053], metal layers) and a second metal layer ([0051]-[0053], metal layers), 
the first radiation converter (Fig. 7, 272) being configured to: 
receive and partially absorb incident penetrating radiation directed towards the radiation detector ([0046], screen absorbs light); and 
convert the absorbed incident radiation into a burst of a plurality of light photons ([0043]-[0046], screen absorbs radiation and converts it to light), a number of which reach the photosensor array and are detected ([0046], photo-sensing elements sensitive to light);
 the second radiation converter (Fig. 7, 274) being configured to: 
receive and partially absorb the portion of the incident radiation transmitted through the first radiation converter and the photosensor array ([0046], screen absorbs light); and 

However, Treadwell ‘968 fails to disclose the first metal layer being directly in contact the first radiation converter or being directly attached to the first radiation converter using an optical adhesive and the second metal layer being directly in contact the second radiation converter or being directly attached to the second radiation converter using an optical adhesive, the photosensor array being configured to: respond a spatial pattern of the light photons from the first radiation converter and the second radiation converter by converting the light photons into an electrical signal pattern representative of a sum of the spatial pattern of the light photons from the first radiation converter and the spatial pattern of the light photons from the second radiation converter.
Kobayashi teaches the first metal layer (Fig. 2, 22a) being directly in contact the first radiation converter (Fig. 2, 26a) or being directly attached to the first radiation converter using an optical adhesive and the second metal layer (Fig. 2, 22b) being directly in contact the second radiation converter (Fig. 2, 26b) or being directly attached to the second radiation converter using an optical adhesive.
Treadwell ‘849 teaches the photosensor array being configured to: 
respond a spatial pattern ([0036], high frequency component and low frequency component) of the light photons from the first radiation converter and the second radiation converter ([0036], high frequency component and low frequency component) by converting the light photons into an electrical signal ([0059], conversion to electric signals) pattern representative of a sum of the spatial pattern of the light photons from the first radiation 
It would have been obvious to one of an ordinary skill in the art before the effective filing date to substitute the metal arrangements of Treadwell with the arrangement taught by Kobayashi in order to improve the accuracy of detecting radiation for higher quality images (Kobayashi; [0074]-[0075]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the detector of Treadwell ‘968 with the photosensor array taught by Treadwell ‘849 in order to increase image quality by improving detector sensitivity and signal to noise ratio (Treadwell ‘849; [0040]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Allowable Subject Matter
Claims 16-18 are allowable.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior arts are Treadwell (U.S. 2008/0245968; notated as Treadwell ‘968) Kobayashi (U.S. 2019/0056515), Treadwell (U.S. 2011/0303849; notated as Treadwell ‘849), and Jagannathan (U.S. 2014/0113130).
Regarding claim 16:
Treadwell discloses a structure comprising: 

 a photosensor array (Fig. 7, 288 and 290); and 
a second scintillating screen (Fig. 7, 272),  
wherein the photosensor array is operable to capture at least a portion of the light photons from the first scintillating screen and the second scintillating screen ([0043], imaging array absorbs light from the screens) and convert the captured light photons into electrical signals ([0059], imaging array converts charges in to digitized signals).
Jagannathan teaches a fiber optic plate (Fig. 1A-1B, 120) between the photosensor array (Fig. 1A-1B, 130) and the second scintillating screen (Fig. 1A-1B, 110), the second scintillating screen converts an absorbed portion of the incident radiation transmitted through the photosensor array and the fiber optic plate, into light photons ([0023]), a surface of the second scintillating screen (Fig. 1A-1B, 110) faces the fiber optic plate (Fig. 1A-1B, 120),
wherein the fiber optic plate (Fig. 1A-1B, 120) is a substrate (Fig. 1A-1B, 120) for the photosensor array.
However, Treadwell and Jagannathan fails to disclose the photosensor array being between the first scintillating screen and the fiber optic plate, the second scintillating screen converts an absorbed portion of the incident radiation transmitted through the first scintillating screen, the photosensor array and the fiber optic plate, where a surface of the first scintillating screen faces the photosensor array and a surface of the second scintillating screen faces the fiber optic plate.

Regarding claim 20:
The combination of Treadwell ‘968, Kobayashi, and Treadwell ‘849 discloses the imaging system of claim 19, a plurality of bidirectionally photosensitive storage elements (Treadwell ‘968; [0047], photo-sensing elements; Fig. 14, 482) for capturing the at least a portion of the light photons from the first scintillating screen and the second scintillating screen (Treadwell ‘968; [0047], photo-sensing elements sensitive to light from both screens), switching elements (Treadwell ‘968; Fig. 14, switch 500) where one switching element of the plurality of switching elements corresponds to one of the plurality of photosensitive storage elements (Treadwell ‘968; [0059], each pixel has a switch), respectively, 
wherein the first metal layer is a transparent metal bias layer (Treadwell ‘968; [0051]-[0053], transparent metal layers creating bias lines) wherein the processor (Treadwell ‘968; Fig. 14, 480) controls each row of switching elements using a scanning control unit (Treadwell ‘968; [0059], switches controlled by circuit), thereby connecting the corresponding photosensitive storage elements (Treadwell ‘968; Fig. 14, 482) to amplifiers (Treadwell ‘968; Fig. 14, 514), whose outputs are digitized to pixel values for each row of the image (Treadwell ‘968; [0059], outputs from amplifier are digitized).
However, the combination of Treadwell ‘968, Kobayashi, and Treadwell ‘849 fails to disclose the second metal layer is a transparent 2D patterned metal layer, where the transparent 2D patterned metal layer faces the second scintillating screen.
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078.  The examiner can normally be reached on M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/S.K./Examiner, Art Unit 2884            

/DANI FOX/Primary Examiner, Art Unit 2884